DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lattibeaudiere (US 5,438,535), hereinafter referred to as Lattibeaudiere in view of Eikill et al. (US 5,167,029), hereinafter referred to as Eikill. 

Referring to claim 1, Lattibeaudiere teaches, as claimed, a method comprising: receiving, at a processing system, first data associated with a first address to be written to a first register of the processing system (i.e.-receiving data to be stored into a buffer comprised in a command word including an address, col. 3, lines 56-58 and col. 4, lines 3-5 & lines 32-
However, Lattibeaudiere does not teach selectively modifying a value of the first data based on a function select associated with the entry of the CAM; and writing the modified value to the first register. 
On the other hand, Eikill discloses a method and system configured to selectively modify a value of the first data based on a function select (col. 2, lines 26-31 and col. 5, lines 1-2) associated with the entry of the CAM; and writing the modified value to the first register (col. 5, lines 12-14). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lattibeaudiere to selectively modify a value of the first data based on a function select associated with the entry of the CAM; and writing the modified value to the first register, as taught by Eikill. The motivation for doing so would have been to provide a means for 

As to claim 2, the modified Lattibeaudiere in view of Eikill teaches the method of claim 1, further comprising: applying a data mask associated with the entry of the CAM, the data mask defining one or more subfields of the first register, wherein each subfield comprises subfield data comprising one or more bits (see Eikill, col. 2, lines 45-48 and col. 6, line 2). 

As to claim 3, the modified Lattibeaudiere in view of Eikill teaches the method of claim 2, wherein selectively modifying the value of the first data comprises replacing values of bits of the first data corresponding to a first subfield of the data mask with the values of bits of the subfield data stored at the entry of the CAM in response to the function select comprising a replace function (see Eikill, col. 4, lines 9-13). 

As to claim 8, the modified Lattibeaudiere in view of Eikill teaches the method of claim 1, wherein selectively modifying the value of the first data comprises: modifying an address to which the first data is output to a register address for register 

Referring to claims 9-11 and 14, the claims are substantially the same as claims 1-3 and 8, hence the rejection of claims 1-3 and 8 is applied accordingly.

Referring to claims 15-17 and 20, the claims are substantially the same as claims 1-3 and 8, hence the rejection of claims 1-3 and 8 is applied accordingly.
Claim Objections 
Claims 4-7, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 07/06/2021 have been fully considered but they are not persuasive. 

Applicants argued:
…Eikill nowhere discloses or suggests that the data is modified based on a function select associated with the entry of a CAM having an address field matching an address of the data. Instead, Eikill teaches that the “set” or “reset” command is sent by a processor, rather than being associated with an entry of a CAM.
The Examiner disagrees with the above statement. At the onset, claims are given their broadest reasonable interpretation, and bearing this in mind, Eikill discloses a data manipulating means, which receives a command in order to execute/perform operation/function (i.e.-selectively modifying data), according to the data mask and the received command. Please see col. 2, lines 26-28, 36-39. In addition, as discussed in the claims rejection, Lattibeaudiere is cited as teaching the step of determining the first address matches the address field of an entry of the CAM. Please see Lattibeaudiere, col. 7, lines 7-10. Therefore, the combined teachings of Lattibeaudiere and Eikill would suggest the claimed invention as discussed in the claims rejection above. Note: the rest of Applicant’s argument is moot in view of the new grounds of rejection. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184